OPINION OF THE COURT

Per Curiam.

Order entered September 12, 1983 affirmed, with $10 costs.
Where a landlord has granted the tenant’s request to sublease for a specified term pursuant to section 226-b of the Real Property Law, and the term thereafter expires, tenant must again request permission if he wishes to continue the subtenant in possession. There may have been changes in circumstances since the original subtenancy was agreed to, and there are other factors to be considered such as the appropriate length of any further sublease and whether the tenant intends to reoccupy the *692premises at the expiration of the sublease (L 1983, ch 403, § 51, adding Administrative Code of City of New York, § YY51-6.0, subd c, par [14]). In view of tenant’s subsequent purported assignment to the original subtenant, tenant cannot successfully maintain that he intends to return. Moreover, that purported assignment, without landlord’s consent, is unenforceable under section 226-b of the Real Property Law, as amended (Vance v Century Apts. Assoc., 61 NY2d 716).
A request by the subtenant to the landlord that his subtenancy be continued is of no legal force. There is no privity between these parties and, in some cases, the aspirations of the subtenant may even be contrary to the wishes of the prime tenant. The request should be made by the prime tenant.
Dudley, P. J., Riccobono and Parness, JJ., concur.